Citation Nr: 0909535	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus, type 
II.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, type 
II.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, claimed as 
secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, claimed as 
secondary to diabetes mellitus, type II.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In September 2006, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board remanded the matter in November 2007 so that the 
agency of original jurisdiction (AOJ) could initially 
consider additional evidence added to the record after the 
appeal was certified to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2007 Board decision granted the Veteran's appeal 
with respect to reopening the claim for service connection 
for diabetes mellitus, type II, because it found that new and 
material evidence had been received.  The Board remanded the 
issues of service connection for diabetes, its secondary 
complications, and TDIU to the RO to adjudicate on the 
merits.

In August 2008, the RO issued a Supplemental Statement of the 
Case (SSOC).  This SSOC decided that new and material 
evidence had not been received to reopen the diabetes claim, 
despite the Board having already decided this issue in the 
Veteran's favor.  Thus, the RO failed to consider the claim 
on the merits and denied the secondary issues based upon the 
denial of the primary issue.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must 
be remanded again to achieve compliance with the original 
remand orders.

Accordingly, the case is REMANDED for the following action:

Readjudicate the remanded claims on the 
merits.  Note that the claim for service 
connection for diabetes mellitus, type II, 
was reopened by the November 2007 Board 
decision.  If the any of the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond before returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




